Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claim is the inclusion of the limitation underlined

    PNG
    media_image1.png
    454
    584
    media_image1.png
    Greyscale


	in all the claims which is not found in the prior art references. Examiner reviewed the teaching of following prior arts:
Ohashi et al.  (US PG Pub 2014/0300245) teaches ring member 5 is covered with a cylindrical housing case 9 that pivotably supports the other end of the rotation axle 2 through the intermediary of a bearing 8; then, the end face of the housing case 9 is made to abut against the cover 7 with a liquid packing material or a gasket 11 inserted between them and is screwed to the cover 7 with a screw 10. The housing case 9 is formed by applying die-cast molding to aluminum as shown in figure 1, but Ohashi et al. doesn’t teaches the gasket includes 15a first portion that is disposed at least between an end face on the first end side of the stator core and the encoder and a second portion that has a structure including the sealing member with no metal plate and extends inward 20from the first portion to contact the projection as claimed in claim 1.
	Baumuller  (DE202013006615) teaches the mounting bore introduced into the housing component or into the end shield forms a support collar which is coaxial with the housing opening and has an axial and a radial shoulder contour. At the axial shoulder contour, the closure cap is frictionally engaged with its cylindrical locking edge. At the radial shoulder contour, the cap is supported axially with its cylindrical locking edge. In this case, the mounting hole or shoulder contour is preferably designed such that the positive and non-positive fit in the mounting hole intended cap outside the housing with the housing component or with the bearing plate. The closure cap can be coated with an elastomer. In one according to DIN 3760 half or fully rubberized version of the cap are protection classes greater than or equal and can reachable without further sealing elements. With the non-rubberized version of the cap, a protection class of greater than or equal and can be achieved without further sealing elements as shown in figure 1, but Baumuller doesn’t teaches the gasket includes 15a first portion that is disposed at least between an end face on the first end side of the stator core and the encoder and a second portion that has a structure including the sealing member with no metal plate and extends inward 20from the first portion to contact the projection as claimed in claim 1.
Dietrich (7,550,881) teaches the damping element may be an annular gasket which may comprise elastomeric materials and where the annular gasket may be optionally closed. The damping element may be provided with internal reinforcement such as, but not limited to, springs or metal pieces 40 as seen in FIG. 4. The shape of the damping element may be circular, square, rectangular, with lips, chevron-shaped, etc. By way of non-limiting example, the damping element may be an O-ring 23 (see FIG. 3) or it may be a U-shaped piece of metal comprising an elastomer coating 50 as seen in FIG. 5. Elastomeric materials and coatings may be, but not limited to, rubber, nylon or any material having elastic properties or any material or part having damping properties, but Dietrich doesn’t teaches the gasket includes 15a first portion that is disposed at least between an end face on the first end side of the stator core and the encoder and a second portion that has a structure including the sealing member with no metal plate and extends inward 20from the first portion to contact the projection as claimed in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        May 6, 2022